Citation Nr: 0711209	
Decision Date: 04/16/07    Archive Date: 05/01/07

DOCKET NO.  94-37 140	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for a cardiovascular 
disorder.

2.  Entitlement to a rating in excess of 10 percent for 
residuals of a right wrist fracture.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel
INTRODUCTION

The appellant is a veteran who served on active duty from 
November 1955 to November 1959.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from a November 
1993 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Roanoke, Virginia, which denied 
a compensable rating for the veteran's service-connected 
right wrist disability, and from an April 1995 rating 
decision which denied service connection for a heart 
condition and/or hypertension.  In May 1997 a hearing was 
held before the undersigned.  In July 1997, the Board 
remanded these claims for additional development.  In March 
1999, the RO granted a 10 percent rating for the right wrist 
disability.  In October 1999, the Board once again remanded 
these issues for additional development.  In July 2002, the 
Board undertook additional development of the evidence under 
38 C.F.R. § 19.9(a)(2).  In August 2005 and March 2006, the 
Board referred the case to the Veterans Health Administration 
(VHA) for an advisory medical opinion.  In August 2006, the 
Board sought an independent medical expert's (IME) opinion in 
this matter.

In May 2002, the veteran submitted a claim for an increased 
rating for his service-connected upper respiratory problems.  
This claim has not been addressed by the RO, and is referred 
to the RO for appropriate action.

The issue of entitlement to a rating in excess of 10 percent 
for residuals of a right wrist fracture is being REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the veteran if any action on 
his part is required.


FINDING OF FACT

A cardiovascular disorder was not manifested during the 
veteran's active duty service or for many years after 
separation from service, nor is a cardiovascular disorder 
otherwise related to such service.

CONCLUSION OF LAW

A cardiovascular disorder was not incurred or aggravated 
during the veteran's active duty service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1131, 1137, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  The VCAA applies to the claim for service 
connection decided herein and the requirements therein appear 
to have been met.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi,16 Vet. App. 183 
(2002).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his or her 
possession that pertains to the claim.  38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

Regarding timing of notice, in Pelegrini, at 120, the Court 
of Appeals for Veterans Claims held that where notice was not 
mandated at the time of the initial AOJ decision, the AOJ did 
not err in not providing the notice prior to the initial AOJ 
adjudication; instead, the claimant has the right to timely 
content-complying notice and proper subsequent VA process.  
With regard to the issue decided herein, the initial 
adjudication preceded enactment of the VCAA.  The veteran was 
provided content-complying notice by a letter in February 
2004, to include, at page 1 of the letter, to submit any 
pertinent evidence in his possession.  He has had ample 
opportunity to respond or supplement the record.  While he 
was not specifically advised of the criteria for rating back 
disability, or those governing effective dates of awards, he 
is not prejudiced by lack of such notice (See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473, 490-91 (2006)), as rating and 
effective date criteria have no significance unless the claim 
is allowed, and the decision below does not do so.

Regarding the duty to assist, VA has obtained the veteran's 
service medical records and records of pertinent VA and 
private medical treatment.  Furthermore, in August 2005 and 
March 2006, the Board sought VHA medical advisory opinions 
from cardiology experts.  In August 2006, the Board sought an 
advisory opinion from an IME in the field of cardiology.  The 
Board notified the veteran of all these opinions and provided 
him with copies of the opinion.  He was notified that he had 
60 days to submit any additional evidence or argument in 
support of his claim.  Subsequently, he submitted additional 
evidence and waived RO consideration of the additional 
evidence (see January 2007 letter from the veteran), 
permitting the Board to consider such records in the first 
instance.  See 38 C.F.R. § 20.1304(c) (2006).  The Board is 
satisfied that the RO has complied with VA's duty to assist 
the veteran in the development of the facts pertinent to his 
claim.  The veteran is not prejudiced by the Board's 
proceeding with appellate review of the merits of the claim 
at this time.

Factual Background

The veteran had active military service from November 1955 to 
November 1959.  In April 1959 he was seen for localized sharp 
pain in the anterior left lower chest that was worse on deep 
breathing.  Physical examination was negative.  The examiner 
opined that the veteran's complaints were musculoskeletal in 
nature.  An October 1959 discharge examination notes the 
veteran's complaints of shortness of breath after exercise.  
Clinical examination of the heart was normal.

A September 1968 EKG from Clinch Valley Clinic Hospital was 
normal.

A July 1970 clinical record from Bluefield Sanitarium Clinic 
notes that the veteran was seen with complaints of poor 
circulation and palpitations.  No cause was found.

An April 1980 VA examination report notes no complaints or 
findings related to a cardiovascular disability.  Examination 
revealed that the heart was not enlarged to percussion.  
There were no murmurs or gallops noted.

An April 1986 VA hospitalization report notes that cardiac 
examination was normal.

An April 1997 stress Thallium test report notes the veteran's 
complaints of tightness and the chest and palpitations.  The 
impression was moderate apical, septal and inferior lesions 
with slight variable changes.  

In a June 1997 statement, Dr. Javed, a Board Certified 
cardiologist, noted that he reviewed the veteran's medical 
records and examined him.  He noted the veteran's complaints 
of problems breathing, both on exertion and at rest, and 
associated chest pain.  Dr. Javed noted the veteran' history 
of hypertension and an abnormal stress test.  Dr. Javed also 
noted the veteran's complaints of difficulty breathing on 
exertion in October 1959.  He stated:

In the past, [the veteran] was diagnosed 
to be suffering from chronic obstructive 
pulmonary disease causing his symptoms.  
However recently he has been diagnosed to 
have atherosclerotic heart disease with 
symptoms of angina pectoris.  The 
question is whether difficulty in the 
past has been related to his underlying 
atherosclerotic heart disease which was 
developing.  This is a possibility though 
one can not state with definite 
certaintity (sic).

A November 1998 VA C&P evaluation notes that the veteran's 
claims file was reviewed in conjunction with the examination 
of the veteran.  The veteran's history of obesity, diabetes 
mellitus, hyperlipidemia and hypertension was noted.  The 
examiner noted the veteran's complaints of shortness of 
breath since 1959 and exertional chest pain for 20 years.  
The examiner noted that a 1997 Thallium stress test showed no 
ischemia.  The examiner opined that the veteran's shortness 
of breath and chest pain had no cardiac basis.  Pulmonary 
etiology was to be explored.

In a June 1999 statement, Dr. Miller stated that he had been 
evaluating the veteran for chronic obstructive lung disease 
since 1991.

On VA examination in May 2000, no cardiac disease was found.  EKG 
was negative.  

A May 2003 VA examination only addressed hypertension, finding 
that the veteran's hypertension was not related to his military 
service, as it was first diagnosed 10 years after service.

In a February 2004 report, Dr. Javed concluded that it was 
most likely that the veteran developed arteriosclerotic 
coronary heart disease while he was in the service when he 
started to have similar symptoms.  Dr. Javed reviewed the 
veteran's medical records and noted that a prior stress test 
with Cardiolite Myocardial Imaging was abnormal and 
indicative of stress-induced myocardial ischemia, which 
usually occurs with arteriosclerotic coronary heart disease.  
It was also noted that the veteran had a history of high 
blood pressure, and a prior diagnosis of arteriosclerotic 
heart disease with symptoms of angina pectoris.  

Pursuant to the Board's referral of this case for a VHA 
medical opinion, a VA cardiologist reviewed the veteran's 
claims folder in August 2005.  Based on a review of the 
evidence of record, including the veteran's service medical 
records, April 1997 Thallium stress test, evidence that 
hypertension was diagnosed in the 1970's, evidence that the 
veteran is obese, and the other evidence of record, the VHA 
cardiologist opined:

Indeed the veteran has coronary artery 
disease based on the Thallium stress test 
that was done on 04-09-97.  Hypertension 
and obesity are risk factors in the 
development of coronary artery disease.  
However, one could not relate the 
hypertension and subsequent coronary 
artery disease to military service since 
this developed more than 10 years after 
he was discharged.

In an October 2005 opinion, Dr. Thalkkar noted that the 
veteran reported experiencing a pain in the left anterior 
chest wall on deep breathing while on active duty in April 
1959.  Presently, the veteran complained of shortness of 
breath on exertion, chest pain, and palpitations on exertion 
and rest.  He brought a copy of a persantine thallium scan 
done in April 1994, which showed transient ventricular 
dilatation with a wide-spread reverse redistribution 
suggestive of global ischemia.  Dr. Thalkkar opined:

From the symptoms and stress test, it 
sounds like the [veteran] has underlying 
coronary artery disease and he is 
symptomatic with it.  The [veteran] 
described the symptoms which started in 
1959.  The [veteran] had similar symptoms 
in 1959 so my feeling is that it is 
possible that his problems started in 
1959 and has continued throughout.  From 
the history & physical and laboratory 
findings my impression is that the 
problems started and dated back into 1959 
which have gradually gotten worse.

In a 2006 addendum, the August 2005 VHA cardiologist noted 
the veteran's in-service complaints of chest pain that was 
worse on deep breathing during deep breathing and shortness 
of breath on exertion.  He also noted that hypertension was 
diagnosed in 1978, and the first real evidence of coronary 
artery disease (CAD) was on an April 1997 stress test.  He 
stated, "Indeed, [the veteran] has hypertension and 
subsequent CAD.  However, there is no indication in the 
medical records that [the veteran] had any of these 
conditions until 19 years after he left military service.  
Therefore, these conditions could not be related to military 
service."

Pursuant to the Board's referral of this case for an IME advisory 
opinion, a Professor of Medicine (Emeritus) in the Department of 
Cardiology reviewed the veteran's claims folder in September 
2006, including the service medical records, the February 2004 
private cardiologist' s report, the VA examination reports from 
2003 and 2000, and the cardiac findings in records of VA and 
private treatment from 1959 through 2000, and answered the 
following question posed by the Board:  

A medical opinion is sought to reconcile 
(with a detailed explanation of the 
rationale) the conflicting opinions as to 
whether the veteran's cardiac disability 
is causally related to his service.   The 
consulting cardiologist is asked to 
review the medical evidence of record . . 
. and provide a more detailed medical 
opinion as to whether or not the 
veteran's cardiac disability is causally 
related to his active service (and 
specifically the complaints noted 
therein).  

Accordingly, it is requested that the 
consulting cardiologist should 
specifically discuss the nature of the 
veteran's complaints in service, 
indicating (with an explanation of the 
rationale ) whether such complaints, 
including the chest pain reported by the 
veteran in April 1959, were symptomatic 
of the obstructive coronary artery 
disease which was reportedly first 
documented by a thallium study which was 
performed in 1994.  The consulting 
cardiologist should specifically explain 
the rationale for any opinion that 
conflicts with those provided on VA 
examinations in May 2000 and May 2003 
or/and the private cardiologists' 
opinions of February 2004 and October 
2005.   

In a September 2006 opinion, the IME stated:

I have reviewed the records and I do not 
find anything to support the [veteran's] 
claim of a service-connected cardiac 
disability.  The veteran was on active 
military service from November 1955 to 
November 1959.  In 1959 at the age of 
twenty-four (24) he was treated for chest 
pain and a respiratory disorder.  

It is important to note that the chest 
pain was reportedly increased by 
breathing which decreases the probability 
that this was pain of cardiac origin.  
The records show that he was evaluated 
for dyspnea on exertion with associated 
chest pain on October 20, 1969.  He has 
documented lung disease.

Following discharge from military service 
he was seen and evaluated by a number of 
physicians largely because of joint pains 
and lung problems.  Dr. Jing Liu labeled 
him a hypochondriac in February 1999.

Various cardiac tests, EKGs etcetera were 
normal until April 8, 1994.  Doctors 
described an abnormal Thallium Scan 
showing reverse redistribution and 
transient right ventricular dilation 
"possibly due to motion".

The [veteran] said Dr. Mitchell and Dr. 
Brillain treated him between 1959 and 
1965 for a heart condition and high blood 
pressure.  There are no records to 
confirm this.  

A Stress Thallium was again done April 9, 
1997.  It showed fixed inferior lateral 
defects and a moderate fixed lesion in 
the septum.
Risk Factors for development of CAD were 
present in that he was hypertensive and 
had an elevated cholesterol level.

Several detailed examinations by the VA 
physicians and others failed to detect 
clues to heart disease until July 27, 
1970, when he complained of palpitations.  
No cause was found.

In conclusion, there is no evidence that 
the veteran developed heart disease while 
on active duty.  Nuclear Thallium testing 
indicates a moderately strong possibility 
the veteran now has atherosclerotic heart 
disease.  If this is true, the condition 
must have developed at least ten (10) or 
more years after discharge.  There is no 
reason to believe this was related to the 
single episode of chest pain he 
experienced in 1959 while on active duty.

My conclusion takes into consideration 
the natural course of the clinical 
syndrome of coronary atherosclerotic 
heart disease which begins at an early 
age and frequently becomes symptomatic 
many years later.  Knowledge of the 
pathogenesis of disease does not 
establish cause and effect. 

In January 2007, the veteran submitted additional evidence 
along with a waiver of RO consideration of that evidence.  
The evidence includes evidence that is duplicative of the 
evidence previously considered by the RO.  In addition, in a 
January 2007 statement, Dr. Thalkkar noted the veteran's 
ongoing problems with chest pain and palpitations.  



Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303(a).

Certain chronic diseases, such as cardiovascular disease, 
when manifest to a compensable degree within a prescribed 
period after service (one year for cardiovascular disease) 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309.  Notwithstanding such presumption, 
service connection also may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and competent (medical) 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. 
Cir. 1996) (table).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. At 54.
After reviewing the evidence of record, the Board finds that 
service connection for the claimed cardiovascular disorder is 
not warranted.

As was previously noted, while the veteran's service medical 
records note his complaints of shortness of breath after 
exercise and chest pain that was worse on deep breathing, 
they are negative for any findings related to cardiovascular 
disease.  Postservice, cardiovascular disease was not 
clinically confirmed until the 1990's, more than 30 years 
after the veteran's discharge from active duty.

With respect to the etiology of the cardiovascular disorder, 
the Board notes that in a June 1997 opinion, Dr. Javed stated 
that it was a possibility, although he could not state with 
definite certainty, that the veteran's current heart disease 
is related to his complaints noted in service.  The Board 
notes that medical opinions that are speculative, general, or 
inconclusive in nature cannot support a claim.  Obert v. 
Brown, 5 Vet. App. 30, 33 (1993).

Both a February 2004 opinion from Dr. Javed and an October 
2005 opinion from Dr. Thalkkar conclude that the veteran's 
symptoms in service were similar to those that he experiences 
presently (namely chest pain and shortness of breath).  
Neither physician discussed the veteran's history of lung 
disease, or any possible connection between the veteran's 
symptoms and his lung disease.  Moreover, neither physician 
discussed the evidence of negative cardiac tests and EKGs 
until the 1990's.  

Conversely, the September 2006 IME advisory opinion is 
clearly against the veteran's claim.  The IME opined that 
there was no evidence that the veteran developed heart 
disease while on active duty.  This opinion is based on a 
review of the veteran's entire pertinent medical history, 
including his service medical records and post-service 
medical evidence as noted above.  The consulting expert 
provided a detailed explanation of the rationale for his 
conclusion, as noted above.  Of note, the expert opined that 
the veteran's chest pain during service was reportedly 
increased by breathing, which decreases the probability that 
it was pain of cardiac origin, and also noted that the 
veteran has documented lung disease.  Furthermore, the IME 
noted that various cardiac test and EKGs were all negative 
until the 1990's.  The medical opinions in support of the 
veteran's claim did not address/provide an explanation for 
these factors contraindicating that there is a nexus between 
the veteran's cardiovascular disease and his complaints in 
service.  In light of the foregoing, the Board finds the IME 
opinion the most probative and persuasive evidence in this 
matter.

The Board has also considered the veteran's on statements to 
the effect that his cardiovascular disorder was incurred 
during his military service.  However, because he is a 
layperson, he is not qualified to render an opinion 
concerning medical causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).

The Board has considered the benefit of the doubt doctrine; 
as the preponderance of the evidence is against the veteran's 
claim, that doctrine does not apply.


ORDER

Service connection for a cardiovascular disorder is denied.


REMAND

Regarding the claim seeking a rating in excess of 10 percent 
for residuals of a right wrist fracture, the Board finds that 
an examination is necessary to clarify the medical evidence 
of record.  Notably, it remains unclear from the record 
whether the veteran has carpal tunnel syndrome secondary to 
the right wrist fracture which might warrant a separate 
neurological rating for the disability.

A May 2000 VA neurological examination report notes that 
nerve conduction studies revealed prologation of distal 
latency in the motor segment of the right median nerve 
measuring 5.4 milliseconds, which was consistent with right 
carpal tunnel syndrome.  There was no evidence of reflex 
sympathetic dystrophy or complex regional pain syndrome.  In 
an undated VA opinion, a VA neurologist indicated that he 
reviewed the May 2000 examination report and opined that it 
was at least as likely as not that the veteran's right carpal 
tunnel syndrome is a residual of his service-connected right 
wrist fracture.

A February 2005 VA neurological examination report notes that 
Tinel's sign (a test performed by percussing over the nerve) 
was negative for the right wrist.  No nerve conduction 
studies were conducted.  Testing for light touch and pain 
revealed peripheral neuropathy of the right fingers and hand 
to one centimeter above the wrist.  The examiner did not 
indicate whether the peripheral neuropathy is a residual of 
the veteran's service-connected right wrist fracture, and did 
not reconcile his findings with those of the May 2000 VA 
examiner.  In short, earlier medical evaluation which 
included more sophisticated diagnostic testing suggested that 
the veteran might have neurological impairment which warrants 
a separate rating, and more recent examination, which did not 
include the diagnostic testing or explain away the conflict, 
resulted in an opinion in essence to the effect that the 
veteran does not have such neurological impairment.

In view of the differing opinions of record, the Board finds 
that a VA examination by a panel consisting of the May 2000 
and February 2005 opining VA neurologists, with review of the 
record by the examiners, is necessary to reconcile the 
conflicting findings/medical opinions of record regarding the 
veteran's neurological complaints.

Accordingly, the case is REMANDED for the following action:

1.  The RO should schedule the veteran for 
a VA examination by panel consisting of 
the two VA neurologists who examined the 
veteran in May 2000 and February 2005 to 
determine whether he currently has a 
current neurological disability of the 
right wrist (to include carpal tunnel 
syndrome) and, if so, whether it is at 
least as likely as not (a 50 percent 
probability or greater) that such 
disability is a residual of his service-
connected residuals of right wrist 
fracture.  The examiners are specifically 
requested to reconcile their conclusions 
with the May 2000 and February 2005 VA 
examination reports discussed above.  The 
examiners should explain the rationale for 
the conclusions reached.  If the veteran 
is found to have carpal tunnel 
syndrome/other neurological pathology due 
to his right wrist fracture, the examiners 
should specifically identify such 
pathology and the nature and severity of 
all associated impairment. 

If the neurologists who examined the 
veteran in May 2000 and February 2005 are 
not available, the required evaluation and 
opinions should be obtained from another 
VA neurologist with appropriate expertise.

2.  Following the above development, the 
RO should readjudicate the veteran's 
claim.  The RO should consider whether a 
separate rating is permissible for any 
currently diagnosed neurological 
disability of the right wrist, and in so 
doing, should explain the reasoning for 
relying on one medical opinion over 
others.  If the claim is not granted to 
the veteran's satisfaction, the RO should 
provide him and his representative an 
appropriate supplemental statement of the 
case and give them the opportunity to 
respond.  The case should then be returned 
to the Board if indicated.

The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


